Citation Nr: 1404405	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-25 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of such claims file reveals VA treatment records dated from October 2009 to July 2011, which were considered in the November 2011 supplemental statement of the case, and the Veteran's representative's November 2013 Appellant's Brief.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran's PTSD was last examined for VA compensation purposes in November 2009.  At such time, the examiner opined that the Veteran had total occupational and social impairment due to his PTSD signs and symptoms.  In support of such a finding, the examiner determined that the Veteran would be unable to maintain gainful employment as he could not maintain focus and attention and is irritable, lethargic, and has a low frustration tolerance.  It was also noted that the Veteran had nightmares, night sweats, suicidal thoughts, and obsessive compulsive behaviors, and was hypervigilent with an exaggerated startle response.  However, the examiner did not elaborate on the reasoning behind her finding of total social impairment.  Moreover, the evidence of record, including the clinical findings noted at the same VA examination, does not appear to support a finding of total occupational and social impairment.  Specifically, during the November 2009 examination, the examiner noted that the Veteran's orientation was intact to person, time, and place.  He did not display inappropriate behavior, episodes of violence, or delusions.  The Veteran had good impulse control, understood the outcomes of his behavior, and was concrete in his thinking.  The Veteran's remote and immediate memory was normal, and his recent memory was only moderately impaired.  The Veteran reported that he did not suffer from hallucinations, homicidal thoughts, or problems with toileting, grooming, self-feeding, bathing, or recreational activities.  He reported only slight problems with engaging in sports, exercise, driving, dressing, and undressing.  Additionally, according to VA treatment records, the Veteran stated that he often feels sad and depressed, but denied thoughts of suicide and feelings of hopelessness and helplessness.  Private treatment records indicate that the Veteran was oriented with good mood and affect on multiple visits. 

Due to the conflicting nature of the November 2009 VA examiner's determination of total occupational and social impairment and the seemingly contrary clinical findings, as well as the fact that more than four years have passed since the Veteran was last examined, the Board finds that a remand is necessary in order to afford him a contemporaneous examination so as to allow the VA examiner to reconcile the November 2009 VA examiner's conclusions with the clinical findings of record. 

Additionally, the Board notes that the Veteran receives VA treatment for his PTSD.  Therefore, while on remand, updated treatment records from the VA Medical Center in Nashville, Tennessee, dated from July 2011 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA treatment records from the VA Medical Center in Nashville, Tennessee, dated from July 2011 to the present, referable to the Veteran's PTSD.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  In this regard, the examiner is requested to review the full record, to include clinical findings as documented at the November 2009 VA examination and in treatment records, and offer an opinion as to whether such results in total occupational AND social impairment.  The examiner is requested to reconcile such findings with the November 2009 VA examiner's determination that the Veteran's PTSD resulted in total occupational and social impairment.  

The examiner should further detail the degree of impact that the Veteran's PTSD has on his occupational and social functioning.  The examiner should also offer an opinion as to whether the Veteran's PTSD solely renders him unemployable.  All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


